DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,295,508. Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters are same and the claims of the instant application are an obvious variant of the Patent. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent. 
The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
           Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Laine et al. (US 2016/0071313; hereinafter Laine). 
Regarding claim 1, Laine discloses a ray tracing device (PPU 200 and memory 204 in fig. 2 function as ray tracing device, ¶0037. Also see ¶0071, ¶0074, ¶0093) comprising:
            memory (unit 204, fig. 2, ¶0038) configured to store at least a portion of an acceleration data structure (acceleration data structure 600 and/or 700, figs. 6a, 7a) defining plural bounding volumes bounding different portions of a primitive (As used herein, a "leaf" node of a compression block may refer to an actual leaf node of the tree data structure (i.e., a node that includes pointer(s) to one or more elements such as geometric primitives) or an internal node of the tree data structure that is encoded within two different compression blocks – ¶0112.
As shown in FIG. 7C, the data structure 760 may include a first sub-field 761 for specifying a node type identifier for the corresponding node and a second sub-field 762 for encoding the bounding volume and/or local coordinate system associated with the node – ¶0118); and
            circuitry operatively coupled to the memory configured to perform operations (circuitry within PPU 200, fig. 2. Also see figs. 3-5) comprising:
            receive information about a ray ( The interface 505 may notify the scheduler 510 of a ray event that indicates that the TTU 500 received an instruction requesting a tree traversal operation to be performed for a given ray data structure – ¶0096. Also see the explanation below how following limitation “determine whether the ray intersects any of the plural bounding volumes” is met);
            determine whether the ray intersects any of the plural bounding volumes ( For example, one type of tree traversal operation for which the TTU 500 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model – ¶0074.
In order to intersect a ray with the BVH, the SM 340 may transmit an instruction to the interface 505 of the TTU 500 – ¶0094.
FIG. 10A illustrates a tree traversal operation associated with the tree data structure 600 of FIG. 6A, in accordance with the prior art. Again the tree data structure 600 represents the BVH 650 of FIG. 6B. As shown in FIG. 10A, the tree traversal operation comprises a depth-first traversal of the tree data structure 600 to test for intersection with the ray 690. Each of the nodes that have a bounding volume that intersects the ray 690 is represented as a shaded node. An intersection test performed for a given node determines whether the ray 690 intersects the bounding volume associated with that node. In the case of a 2D bounding rectangle, the ray 690 intersects the bounding rectangle if the ray 690 crosses any of the four edges of the bounding rectangle or is fully enclosed within the bounding rectangle. In the case of a 3D bounding volume, the ray 690 intersects the bounding volume if the ray 690 passes into or through the closed surface of the bounding volume or is fully enclosed within the bounding volume. For example, with an AABB, the ray 690 intersects the AABB if any point on the ray lies inside the volume defined by the six planes that comprise the AABB – ¶0161); and
            identify a single instance of the primitive for ray intersection testing when the ray is determined to intersect any of the plural bounding volumes (One conventional technique for determining which of the geometric primitives in a 3D model intersect the ray 690 is to perform a depth-first traversal of the BVH 650 – ¶0162
The result of the tree traversal operation has determined that the geometric primitives associated with nodes 604, 609, 610, and 615 are potentially intersected by the ray 690. The geometric primitives referenced by these four nodes may then be tested for intersection with the ray 690 – ¶0166).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619